Defendant was indicted, tried, and convicted for the larceny of a sum of money from the person of another. He was sentenced to serve not less than three, nor more than five, years at hard labor, and appealed.
There is only one bill of exceptions in the record, which bill was retained to the ruling of the court in refusing to grant a new trial. This bill recites that "the verdict and judgment herein rendered is contrary to the law and the evidence."
The rule is too well settled in this state to need citation of authorities to the effect that an appeal to this court solely upon the ground that the verdict of a jury is contrary to the law and the evidence presents nothing for review.
Aside from the settled jurisprudence to this effect, article516 of the Code of Criminal Procedure provides that:
"Neither the appellate nor supervisory jurisdiction of the Supreme Court can be invoked to review the granting or the refusal to grant a new trial except for error of law."
Judgment affirmed. *Page 702